Title: To Benjamin Franklin from George Washington, 17 August 1777
From: Washington, George
To: Franklin, Benjamin


Sir,
Head Quarters Cr[oss]rd [?] Augt. 17th 1777
I have been honord with your favour of the 2d. April by Monsieur De Cenis written on behalf of that Gentleman on the credit of Monsr. Turgot’s recommendation.
I should have been happy had it been in my power, in deference to your recommendation, founded upon that of so respectable a character as Monsr. Turgot, to afford Mr. De Cenis the encouragement, his zeal and trouble in coming to America to offer his services give him a claim to; but such is the situation of things in our army at this time, that I am necessarily deprived of that satisfaction. Our corps being already formed and fully officered, and the number of foreign gentlemen already commissioned, and continually arriving with fresh applications, threw such obstacles in the way of any future appointments, that every new arrival is only a new source of embarassment to Congress and myself and of disappointment and chagrin to the Gentlemen who come over. Had there been only a few to provide for, we might have found employment for them, in a way advantageous to the service and honorable to themselves; but as they have come over in such crowds, we either must not employ them, or we must do it at the expence of one half the officers of the army, which you must be sensible would be attended with the most ruinous effects, and could not fail to occasion a general discontent. It is impossible for these Gentlemen to raise men for themselves; and it would be equally impolitic and unjust to displace others who have been at all the trouble and at considerable expence in raising corps, in order to give them the command. Even where vacancies happen, there are always those who have a right of succession by seniority, and who are as tenacious of this right as of the places they actually hold, and In this they are justified by the common principle and practice of all armies, and by resolutions of Congress. Were these vacancies to be filled by the foreign officers, it would not only cause the resignation of those who expect to succeed to them; but it would serve to disgust others, both through friendship to them, and from an apprehension of their being liable to the same inconvenience themselves. This by rendering the hope of preferment precarious, would remove one of the principal Springs of emulation, absolutely necessary to be upheld in an army.

Besides this difficulty, the error we at first fell into of prodigally bestowing rank upon foreigners, without examining properly their pretensions, having led us to confer high ranks upon those who had none or of a very inferior degree, in their own country; it now happens, that those who have really good pretensions, who are men of character abilities and rank will not be contented, unless they are introduced into some of the highest stations of the army, in which it needs no arguments to convince you it is impossible to gratify them. Hence their dissatisfaction and the difficulty of employing them are increased.
These obstacles reduce us to this dilemma: either we must refuse to commission them at all, and leave all the expence trouble and risk that have attended their coming over uncompensated; or we must commission them without being able to incorporate or employ them, by which means enjoying the public pay and an unmeaning rank, they must submit to the mortification of being mere cyphers in the army. This last to some of them, may not be disagreeable; but to men of sentiment and who are actuated by a principle of honor and a desire to distinguish themselves, it must be humiliating and irksome in the extreme.
From these considerations, it would be both prudent and just to discourage their coming over by candidly opening the difficulties they have to encounter; and if after that they will persist in it they can only blame themselves. I am sensible, Sir, that it is a delicate and perplexing task to refuse applications of persons, patronised (as I suppose often happens) by some of the first characters in the Kingdom where you are, and whose favour it is of importance to conciliate; but I beg leave to suggest whether it would not be better to do that, than by compliance, to expose them to those mortifications which they must unavoidably experience, and which they are to apt to impute to other causes than the true, and may represent under very disadvantageous colors. Permit me also to observe to you, that even where you do not promise any thing; but simply give a line of recommendation they draw as strong an assurance of success from that, as from a positive engagement and estimate the hardship of a disappointment nearly the same in one case as in the other.
 
Notations: Doctor Franklin Augt 17th. 1777. / Dr. Franklin
